IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VICTORIA Q. POOLE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-3010

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 1, 2014.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Christopher J. Anderson, Neptune Beach, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg and Jay Kubica,
Assistant Attorneys General, Tallahassee, for Appellee.


PER CURIAM.

      The convictions and sentences imposed for two counts of attempted second

degree murder are affirmed without prejudice to the raising of the issue of the

adequacy of the factual bases for her no contest pleas in a motion filed pursuant to

rule 3.850, Florida Rules of Criminal Procedure.

      AFFIRMED.

WOLF, VAN NORTWICK, and MARSTILLER, JJ., CONCUR.